 FLORIDA STEEL CORPORATION225Florida Steel Corporation and United Steelworkers ofAmerica,AFL-CIO. Cases 12-CA-6556 and12-CA-6562September11, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn March 31, 1975, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERFlorida Steel Corporation, hereinafter called Respondent,committed unfair labor practices within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the Act.Thereafter, Respondent filed an answer denying those alle-gations.Representatives of all parties were present andparticipated in the hearing. A brief was received from theRespondent.2Based on the entire record, including my observation ofthe witnesses, and after due consideration of the brief filedby Respondent, I make the following:FINDINGS ANDCONCLUSIONS1.JURISDICTIONRespondent is a Florida corporation with its principaloffice and place of business located at Tampa, Florida,where it is engaged in the business of manufacturing andselling structural iron and steel products. During the 12months preceding issuance of the complaint herein, a rep-resentative period, Respondent purchased goods and mate-rials valued in excess of $50,000 which were shipped to itsTampa, Florida, plant directly from points located outsidethe State of Florida. Respondent admits, and I conclude,that it is, and was at all times material herein, an employeras defined in Section 2(2) of the Act, engaged in commerceand in operations affecting commerce as defined in Section2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Florida Steel Corpora-tion, Tampa, Florida, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1The Respondent has excepted to certaincredibility findings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidenceconvinces usthat theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950),enfd. 188 F 2d 362 (CA. 3, 1951). We have carefullyexaminedthe record and find nobasis for reversingher findings.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA,Administrative Law Judge: This pro-ceeding under Section10(b) of the National Labor Rela-tions Act, as amended(29 U.S.C. § 151,et seq.),hereinafterreferred to as the Act, was heard before me at Tampa,Florida, on January 28 and 29, 1975. Based on chargesfiled on October 29 and November 1, 1974, a complaintissued onDecember 19, 1974,'presentingallegations that1Unless otherwise indicated all dates are in 1974.II.THE LABOR ORGANIZATIONRespondent admits, and I find, that the Charging Party,United Steelworkers of America, AFL-CIO, hereinafter re-ferred to as the Union, is and at alltimes material hereinhas been a labor organization as defined in Section 2(5) ofthe Act.2The General Counsel filed a motion to strike certain attachments con-sisting of correspondence between Respondent and the Regional Office re-lating to various charges not involved herein which were either withdrawnor dismissed for lack of sufficient substantiating evidence,on grounds ofirrelevancy,and certain additional attachments consisting of written repri-mands issued to one of theindividuals involved herein in the course of hisemployment,on the ground that these were not introduced into evidence atthe hearing and their presentation at this time is an attempt to relitigate thecase In its opposition to the motion,Respondent asserts that the first groupof documents was submitted in response to the indication by the Adminis-trative Law Judge at the hearing, upon granting a motion by the GeneralCounsel that she take judicial notice of certain adverse Board decisionsinvolving Respondent, that she would be delighted also to look at any thatthe Board had dismissed,and that the second group of documents covermatters inquired into by the Board at the time of its investigation but werenot encompassed by the complaint In view of the circumstances giving riseto the submission of the first group of documents, and without ruling thatany of those documents submitted were within the intent of my remarks atthe hearing or have any relevant impact upon the issues herein, the motionto strike with respect thereto is denied The motion is granted insofar as itrelates to the second group of documents which I find both untimely toRespondent's defense in this case and irrelevant to the reasons for dischargeadvanced by Respondent. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.WhetherLarry C.Pittswas a supervisor within themeaning of the Act and,therefore,his interrogation anddischarge for union activities were outside the protection ofthe Act.2.Whether the unionactivityforwhich Duane M.Roach was discharged constituted an attempt to bribe orinduce a fellow employee to steal an employee list and wasunprotected for that reason.B. The Evidence1.Larry C. PittsThe most recent period of employment with Respondentfor Pitts commenced in October 1973 as a warehousemenhelper.He was promoted to warehouseman in January1974, and to loading coordinator,the last position held, inmid-July 1974.Pittswas discharged on October17, 1974,afterRespondent interrogated him admittedly for hisunion activity of attending a union meeting.a.Supervisory status of PittsAdmittedly, as a coordinator, Pitts did not possess au-thority to hire, transfer, suspend, lay off, recall, promote,discharge, reward, adjust grievances, or effectively to rec-ommend any of the foregoing actions. Nor could he disci-pline other employees or change their shifts. The conten-tion is that Pitts assigned work to employees in thewarehouse, responsibly directed them in such work, couldmake effective recommendations for disciplinary actionand retention of employees on the shift, and, therefore, wasa supervisor within the meaning of the Act.The facility involved is known as the Tampa StructuralSteel Depot where Respondent stocks and supplies steel foritswarehouses located in Miami, Jacksonville, and Orlan-do, Florida, and sells steel at wholesale to commercial cus-tomers. This facility consists of a warehouse building run-ning north-south joining at one end with a warehousebuilding running east-west, a yard behind these buildingsand a yard across one of the streets. The depot foreman'soffice and the office of the manager of Tampa Steel ServiceCenter and of Tampa StructualSteelDepot, generally re-ferred to as the warehouse superintendent, as well as thesales offices and sales counter,are located where the twobuildings join. Other warehouse facilities of Respondentlocated in Tampa are also under the supervision of thewarehouse superintendent. The depot operation is underthe direct supervision of Foreman John Raulerson.Steel, in 20-to-40 foot lengths, is stored in racks or isstacked in bins in the warehouse buildings. Pipe and othersteel items are stacked in various locations in the yards.There are three loading bays in the warehouse area, two5-ton hand-operated cranes, a 2-ton crane, and other heavymoving equipment, including a forklift which is used in theyard where trailer-trucks are brought in for loading andwhere occasionally extra trailers are parked.The five warehousemen and helpers, together with thecoordinator, receive, ship, load, and unload Respondent'strucks and trailers and those of commercial customers whopick up orders placed through the sales office on the prem-ises.The warehousemen are cross-trained to perform everyfunction in the warehouse but, in accordance with theforeman's designation, usually work in section crews, onelocated in the yard and the other operating inside thebuildings. The work at the depot is performed in accor-dance with established priorities with customer ordersbeing handled first and Respondent's trucks and trailersdestined for the various company warehouses loaded next.When there are none of these to load and no unloading toperform the warehousemen and helpers move stacks ofsteel as required, sort steel, or clean up the warehouse.Shipping order tickets are made up by the foreman eachafternoon for the work to be performed the following day.These are in the nature of invoices and are made up frominformation received from the Miami, Orlando, and Jack-sonvillewarehouses as to what items they wish to havedelivered. Standing orders or "preorders" are also on filefrom those locations for certain items. After receiving tele-phone orders of quantities and types of steel desired atthese locations, the foreman calculates the weight of thesteel involved and makes up complete loads adding fromthe standing orders sufficient quantities to utilize the full-load weight for the trucks or trailers required and thenrequests the trucking equipment needed from the truckdispatcher's office. All of the specific information is placedon the loading ticket which is then used as the work order.As loading coordinator, Pitts arrived at the depot atabout 7:40 a.m., unlocked the gate and the office, preparednew timecards for the day by inserting the name and jobcode, completed the timecards from the preceding day bytotalingthe hours on each and placing theforeman's ini-tials on it,3and made up the batch ticket showing the num-ber of cards and the total number of hours, which he thensigned,dated, and sent to the Respondent's offices. By thetime Pitts had completed this duty, Foreman Raulersonand the warehousemen and helpers would have arrived andthe foreman would be in the depot instructing the menconcerningtheir workassignmentsfor the day. In doing sothe foreman turned over to the warehousemen the workorder tickets prepared the evening before and, followingestablished routine, they proceeded to fill those orders inaccordance with the information contained thereon.Itwas part of the coordinator's job to be outside thedepot office with the activities and to perform the checkingand paperwork involved in the processing of the orders, inreceiving steel supplies, and to assist in any of the opera-tion where he was needed. Consequently, only a quarter toa half of his working day was spent in the depot officeperforming the paperwork for which he was responsible.Thus, when the loading of a truck was completed, thewarehousemen brought the ticket to Pitts who would go tothe truck and check the load against the ticket to make surethat the load had the correct item, the correct number or3When hewas instructedin the performance of thisfunction,Pittswastold byRaulerson to use the foreman's initials because the cardswould notbe accepted with his owninitials FLORIDA STEEL CORPORATIONquantity, and the proper weight. If it was incorrect, thechange had to be made to conform with the ticket. Sucherrors occurred only a couple of times during the periodPittswas coordinator.When the load was correct, Pittsthen took the ticket into the office and completed the infor-mation required thereon, filling in the code number, thetotal weight, the identity of the vehicle used, and who load-ed it. Pitts then initialed the ticket, made the appropriatedistribution of the various copies, and entered the informa-tion in the log record kept in the office from which Pittsprepares daily tonnage reports.When steel arrived, Pitts counted the number of eachtype of item, checking this against the shipping invoice,and filled out a receiving report reflecting the date re-ceived, where thesteel camefrom, the code number, de-scription of the steel, and the number of pieces, appropri-ately distributed the copies and entered this information inthe office records. Then Pitts went back to the truck andhelped unload and store the steel.Pitts also helped load trucks wherever he was needed.Usually he performed rigging duties or landed the steel,positioning it on the truck as it was being lowered by crane.There were occasions when the warehousemen were unableto locate the steel specified on an order. On such occasionsthey came to Pitts and if he was unable to locate the itemhe sought out the foreman. In this connection, Pitts wasvery familiar with the layout of the racks and where thevarious types of steel were stored as he was involved inconstructing the racks and did all of the welding of them 4during his earlier period of employment when Respondentacquired this facility. In addition, as coordinator he wasinvolved with all receiving and knew where those itemswere placed.There were occasions when Foreman Raulerson also didmanual work in the warehouse such as operating the craneor the towmotor or helping unload. In view of the estab-lished priorities and the fact that Pitts was the one general-ly on thescene, it was part of Pitts' duties to inform Rau-lerson of the outside activities. Thus, when a customer'struck arrived, if the warehousemen were occupied in othertasks, Pitts would inform the foreman of the truck's arrivaland Raulerson would decide which crew members wouldleave their tasks and load the customer's truck. Similarly, ifthe work piled up in one area the foreman would be ad-vised and he wouldassign a manfrom the other area toassist inthe backlog. On those occasions when the foremanwas not present and this situation arose, Pitts would do so.On 2 days a month, Foreman Raulerson attended super-visory seminars. Raulerson would prepare the tickets forwork orders on the preceding afternoon and leave them forthe men. On the second day it was Pitts' function to obtainthe information for the delivery tickets, prepare the tickets,and distribute them the following morning. This was theonly function of the foreman which Pitts performed in4In addition, after Pitts became coordinator he built all the additionalracks, as needed,and at the time of his discharge Respondent was putting inan addition to one of the buildings and Pitts was building the storage racksfor this addition. Billy N. Stracke, who became the superintendent on Octo-ber 10, testified that he consulted with Pitts in connection with the racksystem forthe newstructure because of Pitts' previous contribution in thisarea.227Raulerson's absence.When Raulerson anticipated beingaway he left orders and instructions with Pitts. If any disci-plinary problem arose Pitts was required to call the super-intendent.During the period that Pitts was coordinator the fore-man had one occasion to hire a warehouse helper. Heasked Pitts to take the man out into the warehouse andyard and show him the operation. Later he asked Pitts howtheman was getting along. Pitts reported the man wasdoing fine. Pitts instructed the new employee how to runthe forklift. Pitts was familiar with all the equipment used,having had experience in performing every function in thedepot warehouse, and had, on occasion, given other ware-house employees pointers on how best to perform thosefunctions.Neither Pitts nor the employees were ever told, as coor-dinator, Pitts had any supervisory authority over them.Pittswas never asked for a recommendation in setting upthe work, or in making the work assignments. He had nopart in determining who would work overtime, and did notinspect the warehousemen's work for quality but merelychecked the completed load for accuracy.Pitts was never told he had authority to recommend dis-ciplinary action or recommend any action that would af-fect where an employee was assigned to work. On one oc-casion Pitts reported a safety violation to the foremanbecause one employee, while operating the crane, hadknocked the employee acting as loader off the truck twice.Pittsmade no recommendation, and has no knowledge ofwhether anything was done but did observe that the em-ployee involved continued to operate the crane.Pitts received phone calls from employees reporting thatthey would not be at work for whatever reason they gaveand relayed such messages to the foreman but he had noauthority to and has never excused absences. Pitts was nev-er told he had authority to grant time off and has neverdone so.Like warehousemen and helpers at the depot, the coordi-nator is hourly paid,5 punches the timeclock, and receivesemployee benefits established for all hourly paid plant em-ployees of Respondent, such as participation in a tuitionrefund plan, a monthly investment plan, a savings plan,and a life and medical insurance plan. On the other hand,the foreman, like all other operating supervisors of Re-spondent, is paid a salary and receives such benefits aslong-term salary contingent insurance, life and comprehen-sivemajor medical insurance, a dental care plan, and aretirement plan. Respondent's industrial relations managerfor the Tampa area, John W. Kachel, testified that Pitts5Wage rates for warehouseman helpers were not given. It was stipulatedwhen Pitts was promoted to warehouseman on January 6 he was paid $3.15per hour. This was increased on February 10 to $3.35 and on April 21 to$3.64 Then he was promoted to coordinator on July 28 with a raise to $3.93He received a step increase on September 8 to $4.14 and on October 6 to$4 28 Respondent emphasized the wage differential between the base ratefor warehousemen and the base rate for coordinator as indicative of super-visory status. However, the wage differential is considerably less significantwhen the beginning rate for coordinator is compared with the rate Pitts wasreceiving in the lower classification when he was promoted In this connec-tion, Pitts testified that he did not know whether a supervisor's recommen-dation was required in order to receive the within-classification wage in-crease and that he had never been asked for such recommendation withrespect to warehousemen and helpers while he was a coordinator 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDand other coordinators are paid on an hourly basis becauseof a Federal wages and hours law requirement that if over20 percent of an employee's worktimeis spentperformingmanual labor he must be compensated on an hourly basiswith overtime pay and that foremen andmanagers are ex-empt from this requirement and are paid on a semimonthlybasis.He admitted that coordinators are the only "supervi-sors" in Respondent's plant department who are paid onthis basis for this reason and that the law does not requirethat hourly paid supervisors otherwise receive benefits nor-mally given nonsupervisory hourly employees rather thanfringebenefits normally provided for supervisors who aresalaried and for management personnel.Immediately after he became coordinator, Pitts was re-quired to attenda meetingwith Raulerson called by Ware-house Superintendent Jim Foster. Present were three otherwarehouse foremen and three other coordinators. The sub-ject matter of the meeting involved how to make better useof the equipment through interchange between locationsand how to improve the operation. Foster indicated thatsimilar meetingswould be held on a regular weekly basis,but this did not occur. Within a few days the warehousesuperintendent summoned Raulerson and Pitts to attend ameeting at Respondent'sMiscellaneousOffice Building onFifth Avenue, Tampa. Present at this meeting of July 30wereIndustrialRelationsManager Kachel, Foster, thefour coordinators and the four foremen, the company law-yer identified as Bob Lanquish, and another individualnamed Jim Sidman but not otherwise identified. Afterbeing introduced by Kachel, attorney Lanquish conductedthe meeting confining it to the subject of the Respondent'spresent troubles with the Union at Charlotte, North Caroli-na and in Indian Town. In his talk, the attorney gave thosepresent "a list of do's and don'ts" with respect to theUnion including a caution not to attendunion meetings.6After they left this meeting, Pitts expressed to Raulersonhis view that he could not see why he could not attend aunion meeting, and questioned the foreman as to what "ex-empted" coordinators from attending union meetings sincethey were not foremen. Raulerson could give no reason butagreed with Pitts that coordinators were not foremen. Alsoabout this time Pitts asked Raulerson to see the job de-scription for coordinator and Raulerson showed him a sin-gle sheet that contained the job duties for all employees inthe depot. This description was not the one received inevidence as Respondent's exhibit?The job description presented by Respondent states thatthe coordinator "follows prescribed procedures and stan-dard loading methods . . ." and that the work is "repeta-tive [sic] in nature requiring the use of judgment to proper-ly sequence shipping tickets and safely load trucks . . . asrequired and directed." The coordinator is to "detect andreport faulty material, improper operations; refer question-6 Further details with respect to what was said and what occurred at thismeeting are relevantfor credibilitypurposesonly andare not set forthherein.7Resp.Exhs. I and 2 are titled"Job Rating Specifications for StructuralGroup Warehouse for Loading Coordinator."It is ink-dated July22, 1974,and initialed CEM, otherwise not identifiedThereisno indication as towhen,how, or whether it has been put into effect at the depot,and there isno assertion it was ever shown to Pittsable matters to proper supervision" and to "make effectiverecommendations for disciplinary action and retention ofemployees on the shift." The substantiating data attached,devoted largely to a description of the job characteristics,emphasize the heavy and dangerous manual labor in-volved, and indicate that the coordinator is "responsiblefor [the work of] normally five to seven persons as crewfluctuates," without indicating in what way he is responsi-ble. Pitts had never seen these documents before the hear-ing nor was he ever informed of his responsibility for thework of the crew beyond the accuracy of the load, or thathe had authority to recommend discipline or transfer.In connection with the foregoing, I do not credit thetestimony of George C. Peon, former coordinator and pres-ently night foreman at another warehouse, that when hewas coordinator he granted warehouse employees up to 30minutes off during the day to attend to personal mattersand thereafter reported that fact to the foreman. He wasnot able to name a single personal matter a warehouseemployee could accomplish within the designated timeframe or a single specific incident when this was done. Headmitted that if the foreman was there he would refer anysuch request to the foreman. Repeatedly his testimonywas couched in terms of "we," meaning he and the fore-man, and it was made apparent by cross-examination thatfor the most part Peon was including himself in the activi-ties carried out by the foreman. I am convinced that thiswas a deliberate effort to distort the nature of his responsi-*bility, and I find his testimony as a whole unreliable forpurposes of establishing either what responsibilities he hadas a coordinator or what authority was vested in Pitts as acoordinator. Accordingly, I have placed no reliance uponPeon's testimony except to the extent that it corroboratesor in a consistent manner elaborates upon the facts setforth herein which are based substantially upon the testi-mony of Pitts whom I credit. Further, it is not withoutsignificance that Raulerson, who was the foreman overboth Pitts and Peon as coordinators and who would bemost conversant with what authority was given to and/orexercised by the coordinator, did not testify.8While Pitts did attend two special meetings with theforeman during the week after he became coordinator, hewas not, during the entire period as coordinator, includedin any of the established regular supervisory seminar meet-ings. I find that the first meeting Pitts attended was not byits nature directed to supervisory functions alone. Further,themere inclusion of coordinators with the foremen in ameeting with the company lawyer at which the definitionof supervisor is read from the Act and those in attendanceare instructed, among other things, to report any unioncontact which comes to their attention, and also what notto do, does not establish the supervisory authority of coor-dinators.9 It merely indicates that at that time Respondentviewed this as a possible means of keeping coordinators8 Further, it is noted that, with a superintendent and foreman on thepremises, the supervisor-employee ratio would be 3-5 if the coordinatorwere foundsupervisory and 1-3 if he were notNor doesit establishthatRespondentreally believed or was advised byits lawyer that coordinators were supervisors within the meaning of the Act.And evenif it did, thiswould not deprive coordinators of their rights asemployees because of Respondent's erroneous advice or belief FLORIDA STEEL CORPORATION229out of the union activity and of obtaining reports on theactivities of employees by individuals who had continuouscontact with warehousemen.I am convinced by the testimony presented that Pitts didnot make work assignments to warehouse employees ex-cept indirectly through the preparation of the informationon the work tickets in the absence of the foreman 1 day amonth and that this was a routine function following estab-lished procedures reflecting the order requests receivedfrom the various warehouses. I find further that any direc-tion which he gave warehouse employees were either oninstruction from the foreman or were so routine in natureas to constitute no more than that given by a more experi-enced employee or group leader and did not involve theexerciseof independent judgment required for responsibledirection under the definition of supervisor. Finally, evenif,as of the date thereon, the job description which Pittsnever saw and/or was told about existed, I find no evi-dence that it was ever put into effect. Accordingly it is notestablished that Pitts could make effective recommenda-tions for disciplinary action or for the transfer of ware-house employees. On the contrary, even his reporting ofdangerous conduct had no effect upon the work assign-ment of the employee involved and as there was no secondshift there was no situation in which retention of employ-ees on the shift could come up. Accordingly, on the basisof the entire record, including the foregoing, and the factthat his foreman confirmed his belief that he was not asupervisor 10 when he had reason to question this, I findthat Pitts was not a supervisor within the meaning of theAct at anytime material herein.b. Interrogation and dischargePitts signed an authorization card and attended a unionmeeting.On Wednesday, October 16, his attendance wasreported to Bill Stracke who had just assumed the positionof warehouse superintendent. Stracke reported this to Ka-chel, arranged for the latter to join him, and called Pittsand Foreman Raulerson into a meeting at about 1 p.m.Kachel interrogated Pitts, asking, among other questions,whether he attended the union meeting, why he had doneso,whether anyone with the Company asked him to go tothe meeting,whether any company employees were there,whether he recalled attending the meeting at which compa-ny lawyer Lanquish talked, and whether he understoodLanquish had said supervisors could not attend unionmeetings."Kachel testified that he also asked Pitts wheth-er he was a supervisor and that Pitts replied that he reallydid not think he was. Pitts testified he denied to Kachelthat he was a supervisor. Kachel informed Pitts that thematter was not closed, that they were going to investigatethe matter further and would let him know sometime later10Although they talked in terms of foreman,I find that Pitts andRauler-son were referring to supervisoryauthorityin that conversationas the rec-ord establishes that the titles foreman and supervisor were used interchange-ably1Kachel indicated the lawyer had referred to all those presentas supervi-sors, but Pitts differed with him,asserting thatthe lawyer had referred tothem as coordinators at this meeting.Theydid agreethat the lawyer saidsupervisors could not attend union meetings.that afternoon. At the end of the day, Stracke told Pitts thematter was still under investigation, that he had caused theCompany great embarrassment, and that they would lethim know sometime the next day.At about 10:15 the following morning, October 17, Pittswas summoned to Stracke's office where Raulerson in-formed Pitts he was terminated as of that time and to turnin his equipment and keys. 12c.ConclusionAs I have found that Pitts was not, at any time materialherein, a supervisor within the meaning of Section 2(11) ofthe Act I find that by the particular parts of the interroga-tion of Pitts set forth above, Respondent interfered withthe Section 7 rights of its employees and restrained andcoerced them in violation of Section 8(a)(1) of the Act. Ifurther find that by discharging Pitts for exercising the pro-tected right of attending a union meeting Respondent dis-criminated against its employees with respect to tenure ofemployment because of his union activities in violation ofSection 8(a)(3) and (1) of the Act.2.Duane M. RoachThe last period of employment with Respondent beganfor Roach in September 1973 at which time he wasclassi-fied as a switchman on the railroad. Roach signed a unioncard on September 20 and, thereafter, was on theunion'svoluntary organizing committee, in connection with whichhe engaged primarily in soliciting union memberships andauthorization cards. Roach was discharged on October 28,1974, for activity engaged in while pursuing his organizingefforts.12 Stracke testifiedhe made the decision toterminate Pitts andthat he didso because as a supervisor Pitts' actionsin attending the union meeting hadpossibly exposed theCompanyto possible chargesKacheltestified he, to-gether with Stracke,made the discharge decision and that the reason wasthat Pitts was a supervisor and had attended a union meeting knowinglyafter he had been told he was a supervisor and showed no remorse abouthaving gone.There is testimonythat theinvestigationinvolvedobtaininglegal advice I regard the differencesin the way thereason for discharge wasphrased as insignificant as bothadd up todischarge for attending a unionmeeting. However,Ihave notgenerally utilized Stracke's testimony as hewas singularly unimpressive as a witness.His overdeveloped sense of dramaraised serious questions about hisabilityto distinguish fromreportorial factand the fiction inherent in dramaticdisplayIn this connection, I credit Pitts' version of the conclusion of the dis-charge interview. Pitts testified that he didnot tell Raulerson, "Baby, you'vehad it . ",instead hesaid toRaulerson, "You're in trouble too" and thathe had reference to the fact thatRaulersonhad also signeda union card andhe. Pitts, intendedto "file a grievance" over thismatter. Pitts further testi-fied that Stracke asked what he meant bythis statement and Pitts made noreply, Strackethen askedfor his uniformsas well asthe keys he had surren-dered toRaulersonand Pittsassured Stracke thosewould be turned in.The following day Pitts called for and wasgranted a meetingwithStrackewho arranged for Kachel's presence At this meeting, Pitts vigorouslyassert-ed hisnonsupervisorystatus. In contrast to the dayof his interrogation andthe discharge interview, Pitts displayedsome angerOn this occasion he wastold hewas not entitledto certain rights because of hisdischarge for cause,includinghis right to accumulated vacationtime, and he informed the offi-cials thathe was filingcharges againstthem with the NLRBI findnothing inthe meetingsto warrant any reflection uponPitts' rein-statement rights. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.The activity involvedRoach made the acquaintance of Kathi Gilbert sometime in the past through her brother and knew her socially.Gilbert whois an engineeringclerk whose duties were tofold,mail, and file prints and drawings, and figure weightsof steel on "bill pages," worked in the office atRespondent's plant No. 14 across the street from plant No.15, both facilities other than the one where Roach worked.In early September, Roach called Gilbert at her work ontwo occasions for social purposes. On his third call, Roachinformed her of his interest in the union organizing activityand told Gilbert she was eligible to sign a union card be-cause she had nothing to do withmanagement.Gilbertsaid she was interested. After this conversation Roach hap-pened to meet Gilbert at a gas station. On that occasion, intalking with Gilbert, Roach spoke of his interest in organiz-ing. Roach and Gilbert disagree as to whether he asked herto sign a card, but Roach recalled that he had no unioncard with him, and Gilbert still indicated some interest.Gilbert testified that after this encounter Roach called herat the office on October 3 and asked her as a favor to himto get the names and addresses or phone numbers of em-ployees who worked at the same plant. She further testifiedthat he indicated the Union would pay her for such a list.The following day he called her and asked about the list ofnames.Gilbert told Roach that she did not know anyone inthe plant, only office employees. He said maybe they couldjoin, but he would have to ask the Union about this. Gil-bert told Roach she would think about the list. Gilbertadmitted that as far as she knew and understood the listRoach had reference to was one that she would make upand that several times she told him that she really did notknow anyone in the plant to put on sucha list.Gilbertadmitted that Roach did not ask her "to steal a list"; thatshe had no access to any list of plant employees; that anysuch records are in the personnel files to which she has noaccess;and that she had no access to any payroll records.Gilbert further testified that there is a Christmas list of thenames and addresses of office employees which the super-visorsmake up and distribute among the employees sothey can mail Christmas cards to each other. Such lists arenot recalled after Christmas by the supervisors. Gilbert in-dicated that she was afraid someone would overhear, or thetelephone operatormight hear, her conversation withRoach relating to the Union because she knew ofRespondent's opposition to the Union and was afraid shewould get into trouble.Roach again called Gilbert at which time she informedhim that she was busy and would have to call him back.When she did not call, Roach called her twice, leaving hisname and phone number at the first and his name only inthe last call. Gilbert had told a fellow employee of theunion subject matter of her conversation with Roach. Thisfellow employee told Gilbert that if she did not go to theirsupervisor,Roland Goode, and tell him about -this thatemployee would do so and Mr. Goode "would be mad atme." On Friday, October 4, Gilbert reported Roach'sphone calls regarding union organizing to Goode whoasked her the details of what Roach had said, then calledKachel and told him.On Monday, October 7, Goode called Gilbert to his of-fice and asked her if she would be willing to call Roachback and pose to him certainquestionswhich would besupplied her, with management recording their conversa-tion. Later Gilbert agreed to do this and the call of October8 was arranged,with Goode standing by Gilbert who wasarmed with the specific questions, a recorder attached tothe phone and a secretary, Ann Hicks,on an extensiontaking the conversation in shorthand. Kachel was in thearea observing the recording of the conversation and wascontrolling the recorder.When the conversation ended,Kachel was handed the record and transmitted it to thesecretary for transcription, and stood by while she made upa transcript from her notes and the tape. Kachel then lis-tened to the tape. The tape and transcript were then placedin an envelopeand sealed by Hicks. In the phone call toRoach, the following conversation took place:Roach: Hello.Gilbert: Roach: Is this Roach?Roach: Yeah.Gilbert: This is Kathi . . . GilbertRoach: Yea, How ya' doin?Gilbert: All right-and uh, remember what we talkedabout last week?Roach: Uh huh.Gilbert:Well, I've been thinking about it, and-and Ijust want to know some more-you know, more de-tail about it. And, uh, I wanta know-couldn't I getin a lot of trouble if I got caught?Roach: Well, if you got caught, yea-It's hard to getcaught, if you're quiet about it.Gilbert:Umm-Well-tell me exactly what-they-what you want me to do.Roach:Well, you just fill out a card that uh-givesyour home address and phone number, and whatdepartment you work in, how much you make, uhwhen you started workin'. It authorizes the UnitedStates Steelworkers to uh-what they say, uh, makecontracts in your benefit and uh-Gilbert: Is that all I do is fill out a card?Roach: You fill out a card and uh-turn it in to theman, and uh-when they have an election youvote-Gilbert:Um hum-well, uh, what about this list youwere tellingme about?Roach: Oh. It's just if you couldagot a list of some ofthe employeesthatwork for FloridaSteel-notwhitehats-but-you know,regular people like meand Andy-if you couldget a listlike that withsome uh, addressesjust phone numbers would begoodenough,ya know-phone numbers-the manwould, uh-he told me if anybody got a list likethat, he'd give 'em an early Christmas.Gilbert: How much?Roach: I don't know.Gilbert:Umm. Well, uh, if I could get this list, whendo you think he'd want it?Roach: Right away. He-he told me-3 o'clock-2o'clock in the morning-call him in his room.Gilbert: Uh, huh. Will he pick it up, or-whadda I do FLORIDA STEEL CORPORATION231with it-after I get it,you know, if I-Roach:We could go down there together and give itto 'emor you couldgive it to me andI'llgive it to'em, and I'llgive 'emyour name and address andhe'll get in touch with you.Gilbert: Uh huh. What if they-well, let's say I want-ed to take it to them-whadda I-how-?Roach: You take it to Quality Court Motel on 50thStreet-Gilbert: Uh, huh,-Roach:Where theInterstate is-Gilbert: Uh, huh-Roach: Room 146-Gilbert:Uh, huh-Roach: And the guy's name is Estes Riffe.Gilbert: Uh, huh.Roach: Tell him that Roach sent you.Gilbert: O.K. Uh,well, lemme thinkabout it and uh-O.K.?Roach: Awright.Gilbert: And, uh-I'll let you know somethin'.Roach: O.K.Gilbert: O.K. Bye, Bye.Roach: Be cool.Gilbert: Awright.Roach: Bye.Gilbert: Bye.Roachdenied that at any time he asked Gilbert to stealanythingfrom Respondent's files or madeany reference tocompany records.He assertedthat he asked her to supplythe names of friends and other employeesshe knew whoworked at the plant where she worked, and who might beinterested in joiningthe Union. He wanted her to supplytheir names,and their addressesand/or phone numbers sothat the Union could approach them at their homes fororganizational purposes.Roach recalled that in addition tothe "early Christmas"13he mentionedtoGilbert in theirlast conversation 14 he also indicatedto her that if shewould get togetherfor him a list ofpeople from her plantwho mightbe interestedin the Union he, in turn wouldtake her and her husband out to dinner. He denied that heever offered Gilbert money for such alist of names.card. Hastings referred him to his foreman, Dusty Rhodes.Roach found Rhodes in the mill office with his timecardon the foreman's clipboard. Roach asked Rhodes whetherhe was being terminated. Rhodes told him that personnelhad told him to have Roach with him in the melt shopoffice at 8 a.m. Roach went over to the melt shop office. At8 o'clock Rhodes arrived with Kachel. The three joinedHastings in the latter's office. Kachel told Roach that hehad information that Roach had violated company policyand that Florida Steel no longer needed his services; hewas terminated. Roach asked for the reason. Kachel statedhe could not give Roach that information because it wasconfidential.Roach asked where they obtained informa-tion for which he was being terminated and Kachel toldhim "from a confidential informer." At no time did KacheltellRoach what he had done wrong and refused to giveRoach any information other than that the discharge wasbased on confidential information from a confidential in-former. 15c.ConclusionIt is Respondent's position that the evidence establishesthat Roach wanted Gilbert to prepare a list of employeesfrom company records because there was no possible wayGilbert could supply a list of the production employees atthe plant except through the Company's confidential rec-ords. I find no indication either that Gilbert had access toany confidential company records or that the individualsinvolved contemplated that such a list should be construct-ed from any type of company records. The taped conversa-tion offered by Respondent 6 as support for its contentionrather substantiates the testimony of both Roach and Gil-bert that it was intended that she make this list up fromnames of friends and other employees whom she knew. Inthese circumstances I find, as alleged in the complaint, thatthe Respondent discharged Roach for activity protected bySection 7 17 of the Act, namely his organization activitieson behalf of the Union and it thereby violated Section8(a)(3) and (1) of the Act.b.The dischargeWhen Roach arrived at the plant at 7:20 a.m. on Octo-ber 28, 1974, his timecard was not in the rack. He went intothemelt shop office and asked Assistant SuperintendentJim Hastings if the latter knew anything about his time-13Roach denied that any official from the Union ever authorized him tooffer on their behalf an "early Christmas" or any money orgiftfor procur-ing orsupplying a list of employeenames andaddresses-assertingthat thiswas his own idea.14Roach denied that he thereafter called Gilbertwho asserted that he hadcalled her after his discharge,refusing to state his name butidentifyinghimself as her brother's friend and advising that he had been fired I aminclined to credit Roach in this disagreement.Gilbert displayed consider-able confusion in her testimony, and there is no disputebut that Roach hadin the pastsent messagesto Gilbert through her brother, an avenue presum-ably stillopen,and there was no needfor him to choose such anonymousapproachin a call to her at the office if he wished to get themessage to her.15Roach testified that when he applied for unemployment, the officialthere called Respondent to ascertain the reason for discharge and was re-fused information on why Roach was terminated.16As the General Counsel indicated at the hearing his intent to urge asindependent 8(a)(1) conduct only the interrogation of Pitts,Imake no find-ing based on the surveillanceinvolved intaping this conversation.SeeRidgely Manufacturing Company,207 NLRB 193 (1973), and South-ern and Western Lumber Company,212 NLRB 668 (1974), cited by the Re-spondentbut which I find supportthe conclusion hereinIn this regard Respondent also emphasizes the inducement of an "earlyChristmas,"a dinner, or an unstated amount of money as placing Roach'srequest for the list beyond the protection of Sec. 7. However, Respondentcites no authority for so holding. Clearly, this was not a matter of votebuying but rather was in the nature of compensating a fellow employee forassisting in organizing.There is nothing unlawful about paid organizing andnothing unlawful about receiving gifts or compensation for information orefforts in obtaining names and addresses of individuals who might share amutual interest, short of purloining confidential information. I find nothingin such conduct to cause forfeiture of the employee's protection in pursuit ofunion organizing activities 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the above findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.FloridaSteel Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.UnitedSteelworkersof America, AFL-CIO,is a la-bor organization within the meaning of Section 2(5) of theAct.3.By dischargingLarry C.Pitts and Duane M. Roachbecause of their activities and in order to discourage activi-ties on behalf of theUnion,Respondent committed unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.By interrogating employee Pitts,Respondent violatedSection 8(a)(1) of the Act.5.Theaforesaid unfair labor practices are unfair prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent discriminatorily dis-chargedLarry C.Pitts and Duane M.Roach in violation ofSection 8(a)(1) and(3) of the Act,I shall recommend thatRespondent cease and desist from such unfair labor prac-tices and be required to take certain affirmative actionwhich is deemed necessary to remedy and remove the ef-fects of such unfair labor practices and to effectuate thepolicies ofthe Act. I shall recommend that each be offeredimmediate and full reinstatement to his former position or,if such position no longer exists, to a substantially equiva-lent position,without prejudice to his seniority or otherrights and privileges,and be made whole for any loss ofpay he may have suffered by reason of the discriminationagainst him from the date of the discrimination to the offerof reinstatement.Loss of pay shall be computed as pre-scribed inF.W.Woolworth Company,90 NLRB 289(1950), with interest as prescribed inIsis Plumbing & Heat-ing Co.,138 NLRB716 (1962). I shall also recommend thatRespondent be ordered to make available to the Board,upon request,payroll and other records in order to facili-tate the computation of backpay due.Since a discriminatory discharge of an employee goes tothe veryheart of theAct(N.L.R.B. v.EntwistleManufac-turing Company,120 F.2d 532, 536 (C.A. 4, 1941),I shallrecommend that Respondent be ordered to cease and de-sist from in any manner infringing upon the rights guaran-teed employees in Section7 of the Act.On the findings, conclusions, and the entire record, it ishereby recommended that the Board issue the followingrecommended:ORDER'SThe Respondent,Florida Steel Corporation,Tampa,Florida,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interfering with,restraining,and coercing its em-ployees and from discouraging membership in UnitedSteelworkers of America,AFL-CIO,or any other labororganization by interrogating its employees concerningtheir union activities and those of fellow employees and bydischarging or otherwise discriminating against its employ-ees because of their union activities.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe above-named or any other labor organization,to bar-gain collectively through representatives of their ownchoosing,and to engage in any other concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection or to refrain from any or all such activi-ties.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer Larry C. Pitts and Duane M. Roach, re-spectively,immediate and full reinstatement to his formerjob, or if that job is no longer in existence,to a substantial-ly equivalent position,without prejudice to his seniority orother rights and privileges,and make him whole for anyloss of pay which he may have suffered as a result of thediscrimination against him in the manner set forth in thesection herein entitled"The Remedy."(b)Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all pay-roll records, social security payment records,timecards,personnel records and reports,and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its depot,warehouses,and plants in Tampa,Florida, copies of the attached notice marked"Appen-dix." 19 Copies of said notice,on forms provided by theRegional Director for Region 12, after being duly signedby Respondent's authorized representative,shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be18 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.19 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourtof Appeals, the words inthe notice reading"Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board." FLORIDA STEEL CORPORATIONtaken byRespondent to insurethat said notices are notaltered,defaced, or covered by any othermaterial.(d)Notify theRegional Director for Region12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has takento comply herewith.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence,the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice and we intend to carry outthe Order of theBoardand abide by the following:The Actgives allemployees these rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or other233mutual aid or protectionTo refrain from any or all of these things.WE WILLNOT question or do anything else that inter-feres with,restrains,or coerces employees with respectto these rights.WE WILLNOT discourage membership in UnitedSteelworkers of America,AFL-CIO,or any other la-bor organization by discriminatorily discharging ouremployees because of their asking other employees tosign authorization cards for the Union and their seek-ing the names,addresses,and phone numbers of fel-low employees in connection therewith and becausethey attend union-meetings or for engaging in anyother union activity.WE WILL offer Larry C.Pitts and Duane M. Roachimmediate and full reinstatement in their former posi-tions or,if these are no longer in existence,to sub-stantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and WEWILL make each whole for any loss of pay which hemay have suffered as a result of the discriminationagainst him.FLORIDA STEEL CORPORATION